[USAA EAGLE LOGO (R)] 9800 Fredericksburg Road San Antonio, Texas 78288 U.S. Securities and Exchange CommissionMay 15, 2015 treet, NE Washington, DC 20549 Reference:USAA Mutual Funds Trust Post-Effective Amendment No. 109 to Registration Statement on Form N-1A 1933 Act File No. 033-65572 1940 Act File No. 811-7852 Dear Sir or Madam, On behalf of USAA Mutual Funds Trust, a Delaware statutory trust (the “Registrant”), we hereby enclose for filing with the Securities and Exchange Commission (the “Commission”) pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended (the 1933 Act), and the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 109 (the Amendment) to the above-captioned Registration Statement, together with the exhibits indicated as being filed herewith. The manually executed original, held on file, has been sequentially numbered in accordance with the provisions of Rule 403 under the 1933 Act. As indicated on the cover page of the Amendment, the Registrant has elected to have the Amendment become effective on August 7, 2015, pursuant to Rule 485(a)(2) under the 1933 Act. The primary purpose of the Amendment is to register shares of two new series of the Registrant: (Target Managed Allocation Fund, Global Equity Fund Shares, and Global Equity Fund Institutional Shares). If you have any questions with respect to the enclosed, please contact me at (210) 498-0034. Sincerely, /S/ DANIEL MAVICO Daniel Mavico Assistant Secretary USAA Mutual Funds Trust
